

116 HR 3436 IH: Chronic Care Management Improvement Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3436IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Ms. DelBene (for herself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to remove cost-sharing responsibilities for chronic
			 care management services under the Medicare program.
	
		1.
 Short titleThis Act may be cited as the Chronic Care Management Improvement Act. 2.Removing cost-sharing responsibilities for chronic care management services under part B of the Medicare program (a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—
 (1)in subsection (a)(1), by striking subparagraph (Z) and inserting the following: (Z) with respect to chronic care management services (as described in section 1848(b)(8)) furnished on or after January 1, 2021, the amount paid shall be an amount equal to 100 percent of the lesser of the actual charge for such services or the amount determined under section 1848,; and
 (2)in subsection (b)— (A)in paragraph (9), by striking and at the end; and
 (B)in paragraph (10), by striking the period at the end and inserting the following: , and (11) such deductible shall not apply with respect to chronic care management services (as described in section 1848(b)(8)) furnished on or after January 1, 2021..
					(b)Technical amendments
 (1)In generalSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended— (A)in paragraph (3)—
 (i)in subparagraph (A)— (I)by striking subparagraph (B) and inserting subparagraphs (B), (C), and (D); and
 (II)by striking or at the end; and (ii)by adding at the end the following new subparagraphs:
							
 (C)with respect to Federally qualified health center services (other than such services that are described in clause (i) or (ii) of subparagraph (D)) furnished on or after the implementation date of the prospective payment system under section 1834(o) for which payment is made under such section, the amounts paid shall be 80 percent of the lesser of the actual charge or the amount determined under such section; and
 (D)with respect to Federally qualified health center services and rural health clinic services that are—
 (i)personalized prevention plan services (as described in paragraph (1)(X)) or preventive services (as described in paragraph (1)(Y)) furnished on or after January 1, 2011; or
 (ii)chronic care management services (as described in paragraph (1)(Z)) furnished on or after January 1, 2021;
									the amounts paid shall be equal to 100 percent of the lesser of the actual charge or the amount
			 determined under subparagraph (A), section 1834(o), or section 1848, as
			 applicable);; and
 (B)by striking the matter following paragraph (9). (2)Conforming amendmentsSection 1834(o) of the Social Security Act (42 U.S.C. 1395m(o)) is amended—
 (A)in paragraph (1)(A), by inserting (other than such services described in clause (i) or (ii) of section 1833(a)(3)(D)) after Federally qualified health center services; and (B)in paragraph (2)—
 (i)in subparagraph (A), by inserting (other than such services described in clause (i) or (ii) of section 1833(a)(3)(D)) after services; and (ii)in subparagraph (B)(i)—
 (I)by inserting (other than such services described in clause (i) or (ii) of section 1833(a)(3)(D)) after Federally qualified health center services; and (II)by striking section 1833(a)(1)(Z) and inserting subparagraphs (C) and (D) of section 1833(a)(3).
							